     Case 19-14296      Doc 45    Filed 03/13/20 Entered 03/13/20 11:36:01        Desc Main
                                    Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  JENNIFER MAGNY,                                Ch. 13
    Debtor                                       19-14296-FJB


                                              Order

MATTER:
#44; Motion filed by Creditor Charles Street Family Chiropractic, Inc. for 2004 Examination of the
Debtor, Jennifer Magny, with certificate of service. (Attachments: # 1 Schedule of Documents)
(Burnett, Joshua)

No objection filed. The Movant is hereby granted leave to conduct a Rule 2004 examination of the
Debtor. The Debtor is directed to produce the documents listed in the attached schedule on or
before March 23, 2020.

                                                 By the Court,




                                                 Frank J. Bailey
                                                 United States Bankruptcy Judge

                                                 Dated: 3/13/2020
